Case 19-11277-KHK           Doc 15    Filed 05/30/19 Entered 05/30/19 12:12:26             Desc Main
                                      Document     Page 1 of 1

                               United States Bankruptcy Court
                                 Eastern District of Virginia
                                         Alexandria
                                     ________________ Division

In re: 3518 1st Ave., LLC
                                                                             19-11277-KHK
                                                                Case Number ________________
         Debtor(s)                                              Chapter ____
                                                                        7

                                                ORDER

                                 May 28, 2019
       A hearing was held on ______________________, pursuant to the Order Setting Hearing
entered by the Clerk.

     The debtor(s) appeared at the hearing.

 ✔   The debtor(s) did not appear at the hearing.

     Counsel for the debtor(s) appeared at the hearing.

         For the reasons stated on the record from the bench, the Court ORDERS:

     The debtor(s) shall cure the following deficiency(ies) on or before    ____________________

         see attached Exhibit A:




Failure to timely cure each deficiency listed above will result in the above-captioned
bankruptcy case being dismissed without further notice or hearing.

 ✔   The case is dismissed because the debtor(s) failed to appear at the hearing; and it is further

     The case is dismissed; and it is further

       ORDERED that the debtor(s) pay the balance of the filing fee in the amount of
$______________
      -0.00-    to the Clerk of Court within 14 days of the date of this order; and it is further

       ORDERED that dismissal of this case revests the property of the estate in the entity in
which such property was vested immediately before the commencement of the case. The trustee
need not file a final report unless property or money was administered.

      May 30 2019
Date: ____________________                      /s/ Klinette Kindred
                                                _________________________________
                                                United States Bankruptcy Judge

                                                NOTICE OF JUDGMENT OR ORDER
                                                                    May 30, 2019
                                                ENTERED ON DOCKET: ___________________
[opursosethrg ver. 07/18]
